DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the following limitations: "the first camera, the second camera and the third camera".  There are insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoglin (US Patent No. 5,949,477). 
Regarding claims 1-2 and 5-6, Hoglin teaches a camera module comprising:
a base plate (Fig. 3, item 130);
a plurality of cameras (110, 120) provided on the base plate;
wherein one of the plurality of cameras is configured to be moved by a driver (220), and
wherein the other camera of the plurality of cameras are configured to move while being interlocked with the one of the plurality of cameras;
wherein a distance between the other camera is configured to decrease or increased when the one of the cameras moves [claim 2];
wherein the one of the cameras is connected to the other camera by a link member (305, 315) [claim 5];
 wherein the driver comprises a motor (450) and a first gear (430, 435) connected to the motor, and wherein the one of the cameras comprises a second gear (405) connected to the first gear (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglin (cited above).
Regarding claim 3, Hoglin teaches all the claimed limitations except for a direction in which the one of the camera moves is perpendicular to the direction in which other cameras moves. However, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the movement direction of the other cameras to move perpendicular to the one of the cameras as necessitate by the specific requirement to accommodate shooting demand. The modification would have flown naturally to one of ordinary skill in the art as necessitate by said specific demand.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglin in view of Cameron et al. (US Pub. No. 2006/0204240).
Regarding claim 4, Hoglin teaches all the claimed limitations except for a plurality of guide holes having lengths in moving directions of the plurality of cameras, respectively provided in the base plate; wherein, each of the plurality of cameras includes a protrusion disposed in a corresponding guide hole, and wherein the plurality of cameras is configured to move along the plurality of guide holes. Cameron teaches a camera module comprising: a plurality of guide holes having lengths in moving directions of the plurality of cameras, respectively provided in the base plate; wherein, each of the plurality of cameras includes a protrusion disposed in a corresponding guide hole, and wherein the plurality of cameras is configured to move along the plurality of guide holes (para. 32). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of guide holes as taught within said base plate in order to facilitate and/or guiding the movement of the plurality of cameras.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglin in view of Mentz et al. (US 2010/0194860).
Regarding claims 7, 9 and 10, Hoglin teaches all the claimed limitations except for the plurality of cameras includes a first camera, a second camera and a third camera, wherein the first camera is disposed between the second and third camera; wherein the first camera, the second camera, and the third camera are configured to move from a position in which centers of the first camera, the second camera and the third camera are linearly disposed, to a position in which the centers of the first camera, the second camera, and the third camera from a triangular shape [claim 9]; and wherein the first camera, the second camera, and the third camera are configured to have different field of view [claim 10].
 Mentz teaches a plurality of cameras includes a first camera, a second camera and a third camera, wherein the first camera is disposed between the second and third camera (Fig. 2); wherein the first camera, the second camera, and the third camera are configured to move from a position in which centers of the first camera, the second camera and the third camera are linearly disposed, to a position in which the centers of the first camera, the second camera, and the third camera from a triangular shape (Fig. 4); and wherein the first camera, the second camera, and the third camera are configured to have different field of view (Fig. 4).
 It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first camera, a second camera and a third camera as taught within said plurality of cameras in order to facilitate capturing of stereoscopic images.
Regarding claim 8, Hoglin, as modified by Mentz, teaches the invention as claimed in claim 7. Hoglin, in another embodiment, discloses the plurality of cameras are connected to each other by link members (Fig. 2). Thus, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to link the first camera, the second camera and the third cameras via link members in order to facilitate simultaneous adjustment of the plurality of cameras.
Allowable Subject Matter
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11, applicant has sufficiently defined and claimed a portable electronic device, whereby the prior art does not teach or suggest a driver configured to move one of the at least three cameras in a first direction; and a link member configured to connect the one of the cameras to each of the other cameras, wherein the other cameras are configured to move in a second direction perpendicular to the first direction while being interlocked with the one of the cameras, in combination with all other limitations set forth in the claim.
Regarding claim 15, applicant has sufficiently defined and claimed a portable electronic device, whereby the prior art does not teach or suggest a driver configured to selectively move the plurality of cameras in different respective directions; and a link member configured to connect the plurality of cameras based on a selection of the driver; wherein the plurality of cameras include: a first camera, configured to move in a first direction; a second camera, configured to move in a second direction, perpendicular to the first direction; and a third camera, configured to move in a third direction, perpendicular to the first direction, wherein the second camera and the third camera are configured to move while being interlocked with the first camera, in combination with all other limitations set forth in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852